Title: From Thomas Jefferson to Amand Koenig, 29 June 1788
From: Jefferson, Thomas
To: Koenig, Amand


          
            
              Monsieur
            
            à Paris ce 29me. Juin 1788.
          
          J’ai reçu en bon ordre les livres que vous avez eu la bonté de m’expedier, et aussi la lettre du 5. Courant que vous m’avez fait l’honneur de m’ecrire avec la catalogue. Je ne trouve sur cette catalogue que deux articles que je vous demand[erai] c’est à dire
          
            
              Demetrius Phalereus de elocutione. Gr.lat. Foulis. 1743. 3.₶
            
            
              Menandri et Philemonis reliquiae. Gr.lat. Amstel. 1709. 7₶–10.
            
            
              Ayez la bonté de m’envoyer en meme tems
              
            
            
              Aesopi fabulae Gr.Lat. Haupmanni. 8vo.
              }
              les memes editions que j’ai acheté chez vous. Brochés.
            
            
              Platonis opera Gr.Lat. 12.vols. 8vo.
            
            
              Aristophanes Bronchii———
            
            
              la 3me. volume d’Euripides Barnesii 4to.
            
          
          Comme je n’ai point de correspondence à Strasbourg, je vous demanderai la permission d’en payer le montant à votre correspondant ici M. Prevost, ou à telle autre personne que vous aurez la bonté de m’indiquer. J’ai l’honneur d’etre Monsieur votre tres humble et tres obeissant serviteur
          
            Th: Jefferson
          
        